internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 6-plr-166142-01 date date re request for private_letter_ruling regarding computer_software legend p taxpayer k l m year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei plr-166142-01 dollar_figurej dollar_figurek dollar_figurem dear this letter responds to a letter dated date submitted on behalf of taxpayer requesting a ruling concerning the income_tax consequences on the purchase development and implementation of a customized computer_software database additional material was submitted on may and date facts taxpayer represents that the facts relating to its request are as follows taxpayer is a wholly owned subsidiary of p a foreign_corporation taxpayer is engaged in the business of marketing and distributing products related to the music industry taxpayer purchases its most significant product line from p and is a distributor of other products manufactured by third parties taxpayer is an accrual basis taxpayer with a march year end in year taxpayer acquired enterprise resource planning erp software from k and acquired computer hardware erp software is a shell that integrates different software modules for financial_accounting inventory control production sales and distribution and human resources usually consultants are hired to implement the erp package by customizing the software programs and routines within the shell to fit a taxpayer’s specific needs this implementation is accomplished by using internal erp templates and pre-set programs and by writing additional machine readable code the erp software is not usable until the implementation is completed taxpayer entered into a consulting agreement with k for additional software development and employee training for the newly developed software in addition taxpayer entered into an agreement with l to act as project manager for the implementation and design modifications of the erp system in year taxpayer entered into an agreement with m for additional training software design enhancements and technical issue resolution taxpayer’s expenditures_for the software project during year and year were as follows computer hardware erp software fee and sales_tax functional consulting costs paid to k maintenance prepaid outside training functional consulting costs paid to l dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg plr-166142-01 technical consulting costs model design software write machine readable code option implement templates miscellaneous project total dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurem the functional consulting costs represent training troubleshooting maintenance and running reports during the training such costs did not include any reorganization expenditures the technical consulting costs represent the modeling and design of additional software the writing of machine readable code and the option selection and implementation of existing imbedded erp templates the original budget for the software and the consulting combined from k was dollar_figurea including the erp software fee the actual cost excluding the computer hardware was almost times higher than anticipated pursuant to the consulting contracts taxpayer was responsible for the costs of completing the project including correcting at its own expense any problems relating to the software systems operability or functionality the contracts provided no guarantees or warranties of the operability of the systems whose development the consultants were aiding the consultants were to be paid regardless of their success or failure for example the consulting services agreement with k specifically provides in part no specific result from provision of the services is assured or guaranteed k disclaims all other warranties express or implied including but not limited to the warranties of merchantability and fitness for a particular purpose rulings requested taxpayer requests rulings that the cost of the acquired erp software is amortized ratably over a month period upon the system being placed_in_service pursuant to sec_167 of the internal_revenue_code employee training costs are deductible as current expenses pursuant to revrul_96_62 1996_2_cb_9 and sec_162 the self-developed software costs are treated as current expenses not capital expenditures pursuant to sec_5 of revproc_2000_50 2000_2_cb_601 the separately_stated cost of computer hardware is depreciated over a 5-year recovery_period pursuant to sec_168 plr-166142-01 law and analysis sec_162 provides in part that there shall be allowed as a deduction all ordinary and necessary expenses paid or occurred during the taxable_year in carrying on any trade_or_business however sec_263 provides in part that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate in addition sec_1_263_a_-1 of the income_tax regulations indicates that in general capital expenditures include amounts paid_or_incurred to add value or substantially prolong the useful_life of property owned by the taxpayer such as plant or equipment or to adapt property to a new or different use however amounts paid_or_incurred for incidental repairs and maintenance of property are not capital expenditures sec_167 provides in part that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear or obsolescence of property used in a trade_or_business if a depreciation deduction is allowable under sec_167 for computer_software sec_167 provides that such depreciation deduction shall be computed by using the straight_line method and a useful_life of months sec_1_167_a_-14 provides that the amount of the deduction for computer_software described in sec_167 and sec_1_197-2 is determined by amortizing the cost or other basis of the computer_software using the straight_line method described in sec_1_167_b_-1 except that its salvage_value is treated as zero and an amortization period of months beginning on the first day of the month that the computer_software is placed_in_service for purposes of sec_167 the term computer_software is defined in sec_167 as having the meaning given to such term by sec_197 except that such term shall not include any computer_software that is an amortizable sec_197 intangible except as otherwise provided in sec_197 sec_197 defines the term amortizable sec_197 intangible as meaning in general any sec_197 intangible that is acquired by the taxpayer after date and that is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 provides in part that the term sec_197 intangible shall not include computer_software that is not acquired in a transaction or series of related transactions involving the acquisition of assets constituting a trade_or_business or substantial portion thereof sec_197 provides that the term computer_software means any program designed to cause a computer to perform a desired function such term shall not include any data base or similar item unless the data base or item is in the public plr-166142-01 domain and is incidental to the operation of otherwise qualifying computer_software see also sec_1_197-2 revproc_2000_50 provides guidelines on the treatment of the costs of computer_software sec_2 of this revenue_procedure defines computer_software as any program or routine that is any sequence of machine readable code that is designed to cause a computer to perform a desired function or set of functions and the documentation required to describe and maintain that program or routine section dollar_figure of revproc_2000_50 provides in part that the cost of developing computer_software in many respects so closely resemble the kind of research_and_experimental_expenditures that fall within the purview of sec_174 as to warrant similar accounting treatment accordingly the internal_revenue_service will not disturb a taxpayer’s treatment of costs paid_or_incurred in developing software for any particular project where all of the costs properly attributable to the development of software by the taxpayer are consistently treated as current expenses and deducted in full in accordance with rules similar to those applicable under sec_174 section of revproc_2000_50 provides that with respect to the costs of acquired computer_software the service will not disturb the taxpayer’s treatment of costs that are separately_stated if the costs are consistently treated as capital expenditures_for an intangible asset the cost of which is to be recovered by amortization deductions ratably over a period of months beginning with the month the software is placed_in_service in accordance with the rules under sec_167 see sec_1 a - b the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 provides that any qualified_technological_equipment is 5-year_property pursuant to sec_168 year property has a recovery_period of years for purposes of the general depreciation system in sec_168 for purposes of the alternative_depreciation_system in sec_168 sec_168 provides that in the case of any qualified_technological_equipment the recovery_period shall be years the term qualified_technological_equipment is defined in sec_168 as meaning in part any computer_or_peripheral_equipment sec_168 defines the term computer as meaning a programmable electronically activated device that i is capable of accepting information applying prescribed processes to the information plr-166142-01 and supplying the results of these processes with or without human intervention and ii consists of a central processing unit containing extensive storage logic arithmetic and control capabilities sec_168 defines the term related_peripheral_equipment as meaning any auxiliary machine whether on-line or off-line that is designed to be placed under the control of the central processing unit of the computer however pursuant to sec_168 the term computer_or_peripheral_equipment shall not include any equipment that is an integral part of other_property that is not a computer the computer_software expenditures addressed herein were not incurred in a transaction or series of related transactions involving the acquisition of assets constituting a trade_or_business or substantial portion thereof therefore in this case the computer_software is not subject_to amortization under sec_197 the cost of the purchased erp software along with the sales_tax on the software and the cost of the computer hardware are capital expenditures pursuant to sec_263 the amortization of the purchased software is computed by using the straight_line method over months beginning with the month the software is placed_in_service by taxpayer pursuant to sec_167 and sec_1_167_a_-14 see also section of revproc_2000_50 for purposes of sec_168 the computer hardware is qualified_technological_equipment consequently the depreciation of the computer hardware is determined under sec_168 or sec_168 by using a 5-year recovery_period beginning in the year the computer hardware is placed_in_service by taxpayer the functional consulting costs paid to k and l and the separately incurred maintenance and training expenses represent maintenance and training related expenses of taxpayer’s business such consulting costs did not include any reorganization expenditures in revrul_96_62 the service reiterated that amounts paid_or_incurred for training including the costs of trainers and routine updates of training materials are generally deductible as business_expenses under sec_162 even though such costs may have some future benefit however the pre-paid training expenses are deductible as a business_expense in the year in which incurred under the requirements of sec_461 revproc_2000_50 provides guidelines on the treatment of the costs of computer_software for purposes of revproc_2000_50 sec_2 of this revenue_procedure defines the term computer_software as meaning any program or routine that is any sequence of machine readable code that is designed to cause a computer to perform a desired function or set of functions and the documentation required to describe and maintain that program or routine sec_5 of revproc_2000_50 provides that the costs properly attributable to the development of computer_software by the taxpayer are allowed to be treated as current expenses and deducted in full section of the revenue_procedure provides that the costs of purchased plr-166142-01 computer_software are to be treated as capital expenditures_for an intangible asset the cost of which is to be recovered by amortization deductions ratably over a period of months beginning with the month the software is placed_in_service the technical consulting costs incurred by taxpayer include three different activities the modeling and design of additional software the writing of machine readable code and option selection and implementation of existing imbedded erp software templates in order to properly prepare for either writing additional machine readable code or selecting options and implementing imbedded software templates the additional needs of the software project are identified and modeled therefore the costs for the modeling and design of additional software dollar_figureh are to be allocated to the activities of writing machine readable code and the option selection and implementation of existing imbedded erp software templates the determination of whether taxpayer’s expenditures_for technical consulting costs are software development costs under sec_5 of revproc_2000_50 or costs associated with purchased software under section of revproc_2000_50 depends on the nature of the work performed by the consultants and on which party was responsible for developing the new software in this case taxpayer was solely responsible for adapting and customizing the purchased erp software under the consulting contracts the consultants performed the technical activities for taxpayer under a time-plus expense open-end job order pursuant to the consulting contracts taxpayer was responsible for the costs of completing the project including correcting at its own expense any problems relating to the software systems operability or functionality the contracts provided no guarantees or warranties of the operability of the systems by the consultants the consultants were to be paid regardless of their success or failure these facts are material representations if taxpayer is the sole responsible_party for the creation and performance of the software project covered by the consulting contracts and taxpayer’s technical consulting costs meet the definition of computer_software in revproc_2000_50 such costs will constitute taxpayer developed software under section dollar_figure of revproc_2000_50 consequently the portion of the technical consulting costs incurred by taxpayer for the writing of machine readable code as well as the allocable portion of the costs for the modeling and design of additional software activity meet the definition of computer_software in revproc_2000_50 accordingly such costs are currently deductible under sec_5 of revproc_2000_50 on the other hand the portion of the technical consulting costs incurred by taxpayer for the option selection and implementation of imbedded templates including any allocable portion of the costs for the modeling and design of additional software activity is a part of taxpayer specific installation modification costs of the erp software necessary to make it compatible with taxpayer’s business the erp software cannot be operated without such option selection and implementation these costs do not meet the machine readable code requirements of revproc_2000_50 therefore such plr-166142-01 costs are to be capitalized as part of the underlying purchased erp software and amortized ratably over a month period beginning with the later of the month the purchased software is placed_in_service by taxpayer or the month the template work is available for use by taxpayer lastly as the category of project costs identified by taxpayer as miscellaneous is undefined and has not been identified by taxpayer as being for the writing of machine readable code or for training such costs are also capitalized as a part of the underlying purchased erp software and amortized over the same month period as discussed in the preceding paragraph conclusions accordingly based solely on the representations submitted by taxpayer and the applicable law discussed above we rule as follows the cost of the purchased erp software including the sales_tax dollar_figurec is to be capitalized under sec_263 and amortized ratably over months beginning with the month the software is placed_in_service by taxpayer the employee training and related costs dollar_figured dollar_figuree dollar_figuref dollar_figureg are deductible as current expenses under sec_162 however the pre-paid training expenses are deductible as a current_expense in the year in which incurred under the requirements of sec_461 the separately_stated computer hardware cost dollar_figureb is to be capitalized under sec_263 and depreciated under sec_168 over a 5-year recovery_period if taxpayer is solely responsible for the creation and performance of the software project covered by the consulting contracts the costs of writing machine readable code software dollar_figurei and its allocable portion of the costs of modeling and design of additional software under taxpayer’s consulting contracts are self-developed computer_software and are allowed to be deductible as current expenses pursuant to sec_5 of revproc_2000_50 the costs of option selection and implementation of templates dollar_figurej and its allocable portion of the costs of modeling and design of additional software under taxpayer’s consulting contracts are installation modification costs that are to be capitalized and amortized as part of the purchased erp software ratably over months beginning with the later of the month the purchased software is placed_in_service by taxpayer or the month the template work is available for use by taxpayer the undefined miscellaneous costs under taxpayer’s consulting contracts are also capitalized as a part of the underlying purchased erp software and amortized over the same month period described in the preceding sentence plr-166142-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction described above under any other provision of the code or regulations specifically we express no opinion on whether sec_174 or the regulations thereunder apply to taxpayer’s expenditures at issue this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be cited or used as precedent in accordance with the power_of_attorney we are sending a copy of this letter_ruling to taxpayer’s authorized representatives we also are sending a copy of the letter_ruling to the appropriate industry director lmsb sincerely yours kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
